
	
		I
		111th CONGRESS
		2d Session
		H. R. 6489
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2010
			Ms. Hirono introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to provide
		  100 percent reimbursement for medical assistance provided to Native Hawaiians
		  through a federally qualified health center or a Native Hawaiian health care
		  system.
	
	
		1.Short titleThis Act may be cited as the
			 Native Hawaiian Medicaid Coverage Act
			 of 2010.
		2.100 percent FMAP for medical assistance
			 provided to a Native Hawaiian through a federally qualified health center or a
			 Native Hawaiian health care system under the medicaid program
			(a)In generalThe third sentence of section 1905(b) of
			 the Social Security Act (42 U.S.C.
			 1396d(b)) is amended by inserting ; and, with respect to medical
			 assistance provided to a Native Hawaiian (as defined in section 12(2) of the
			 Native Hawaiian Health Care Improvement Act) through a federally qualified
			 health center or a Native Hawaiian health care system (as defined in section
			 12(6) of such Act), whether directly, by referral, or under contract or other
			 arrangement between such federally qualified health center or Native Hawaiian
			 health care system and another health care provider before the
			 period.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to medical assistance provided on or after the date of
			 enactment of this Act.
			
